DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive.
Applicant argues allowability based on the claim amendments.  While the examiner agrees that the example of Matsuda previously cited fails to disclose the claim as currently amended, Matsuda disclose another example which reads on the claims as currently presented.  All claims stand rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015061036 hereafter referred to as Matsuda.
In regards to claim 1, Matsuda discloses 
A separator for electrochemical elements, interposed between a pair of electrodes so as to separate the electrodes from each other and holding an electrolyte solution, the separator consisting of a beaten cellulose fiber and a thermoplastic synthetic fiber, wherein the separator has a thickness of 5.0 to 30.0 µm and a density of 0.50 to 0.75 g/cm3 ([0011], [0043], & [0048] & table 1 – density is 0.6 (18/(100*100*0.003)), and wherein a following formula 1 is satisfied:
Formula 1: Y≥0.01X2-0.6X+11.5; 
wherein X (µm) is the thickness of the separator and Y (second/100 ml) is an air resistance of the separator (table 1 – X=30 µm, Y=8, 0.01X2-0.6X+11.5=2.5; 8 is greater than 2.5).

In regards to claim 2, Matsuda discloses 
The separator for electrochemical elements according to claim 1, wherein a content of the cellulose fiber in the fibers is 50 to 90% by mass, and a content of the thermoplastic synthetic fiber is 10 to 50% by mass ([0043] & [0048]). 
 
In regards to claim 3, Matsuda discloses 
The separator for electrochemical elements according to claim 1, wherein a following formula 2 is satisfied: 
2-1.2X+22.5 ([0043], [0048], & table 1 – X=30 µm, Y=8, 0.02X2-1.2X+22.5=4.5; 8 is greater than 4.5). 

  In regards to claim 4, Matsuda discloses 
The separator for electrochemical elements according to claim 1, wherein the cellulose fiber is a solvent-spun cellulose fiber ([0043] & [0048]).  

  In regards to claim 5, Matsuda discloses 
The separator for electrochemical elements according to claim 1, wherein the thermoplastic synthetic fiber is at least one selected from the group consisting of a polyester-based fiber, a polyolefin-based fiber, and an acrylic fiber ([0043] & [0048]).  

  In regards to claim 6, Matsuda discloses 
An electrochemical element comprising:
the separator for electrochemical elements according to claim 1 (see above rejection); 
the pair of electrodes, and 
the electrolyte solution ([0002-0003]).

  In regards to claim 7, Matsuda discloses 
The electrochemical element according to claim 6, which is selected from the group consisting of an aluminum electrolytic capacitor, an electric double layer capacitor, a lithium ion capacitor, a lithium ion secondary battery, a sodium ion .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848